STATE OF WEST VIRGINIA

                          SUPREME COURT OF APPEALS

                                                                                FILED
In re: P.L. and A.W.                                                       November 21, 2016
                                                                               RORY L. PERRY II, CLERK
No. 16-0649 (Mercer County 15-JA-138-DS & 15-JA-139-DS)                      SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA



                              MEMORANDUM DECISION
         Petitioner Mother J.L., by counsel David B. Kelley, appeals the Circuit Court of Mercer
County’s June 1, 2016, order terminating her parental rights to P.L. and A.W.1 The West
Virginia Department of Health and Human Resources (“DHHR”), by counsel S.L. Evans, filed
its response in support of the termination of petitioner’s parental rights. The guardian ad litem
(“guardian”), Michael Magann, filed a response on behalf of the children in support of
termination. On appeal, petitioner alleges that the circuit court erred when it failed to make
appropriate findings of fact in its dispositional order and terminated her parental rights without
first granting her an additional improvement period.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In September of 2015, the DHHR filed an abuse and neglect petition against the
following individuals: petitioner, mother of then three-year-old P.L. and then one-year-old A.W.;
the biological father of P.L., B.L.; the biological father of A.W., Z.W.; and V.K., the individual
who had custody of the children at the petition’s filing. According to the petition, the DHHR first
became involved with petitioner when it received a referral of child neglect in June of 2015. A
Child Protective Services (“CPS”) worker visited the home, but no one was present at the time.
The worker inspected the home and found the outside of the home to be in “deplorable”
condition. According to the worker, the front porch was beginning to cave in; the back porch was
covered with dog feces, trash, and various other items; and the yard contained garbage and
diapers strewn throughout. CPS contacted petitioner and she informed them that she moved to
the State of North Carolina. As such, the DHHR made a referral to the North Carolina
Department of Social Services and closed petitioner’s case.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).

                                                1


        However, two months later the DHHR received a report that petitioner and her children
were living in a tent in the woods in Princeton, West Virginia, and that petitioner was “actively
under the influence” in the children’s presence. The DHHR made two attempts to contact
petitioner, without success, before it received another referral that petitioner had relocated.
Eventually, the DHHR arrived at petitioner’s new location and found the children with V.K., an
individual whose parental rights to his own children had been involuntarily terminated. The
individuals appeared to be living in a tent, and several beer cans were observed outside the tent.
P.L. had multiple scratches on his legs and what appeared to be a large, fading bruise on his
cheek. A.W. had multiple bug bites covering her body, severe diaper rash, and appeared to be in
pain due to an ear ache. Petitioner was not in the area, but later advised the police, by telephone,
that she was in Beckley, West Virginia. Eventually police located petitioner and brought her to
the tent. Although she denied any drug use, CPS observed a recent track mark on her arm. At
that point, petitioner admitted to snorting Dilaudid and Lortab. V.K. further indicated that
petitioner had intravenously abused Dilaudid two days earlier. Petitioner admitted that she was
staying with her boyfriend and had left her children with V.K. for periods of time. Petitioner also
admitted to prostituting to support her drug habit. As such, the children were placed in the
DHHR’s custody.

        In October of 2015, the circuit court held an adjudicatory hearing, during which it found
petitioner to be an abusing parent based upon her drug use and the conditions to which she
subjected the children. It was also determined that the children suffered multiple health issues.
A.W. was diagnosed with bronchitis and an umbilical hernia, while P.L. was believed to have a
facial contusion and was suffering from severe headaches. P.L. was also diagnosed with a heart
murmur. The circuit court heard further evidence that P.L. disclosed that petitioner hit him on the
head, his “daddy” kicked him in the face, and petitioner gave him beer at night to help him sleep.
The circuit court then granted petitioner a post-adjudicatory improvement period to address her
drug problems.

        In December of 2015, petitioner entered a detoxification program at the “Mother’s
Program” as part of her improvement period. After completing detoxification, but before
undergoing treatment, petitioner left the premises and was found drinking alcohol with a peer.
Although the Mother’s Program allowed her to remain in treatment, petitioner opted not to do so
and her whereabouts were unknown for some time. When petitioner reappeared, the DHHR
secured her placement in another treatment program and continued to provide services to assist
with her drug problem. However, petitioner later left that program and the DHHR was unable to
maintain regular contact with her thereafter. In fact, petitioner’s whereabouts were unknown for
so long that her mother contacted CPS and indicated that she was so worried about petitioner that
she was going to file a missing person report with law enforcement. Thereafter, in April of 2016,
the DHHR filed a motion to terminate petitioner’s parental rights upon allegations that she failed
two attempts at substance abuse treatment and was missing throughout much of her improvement
period.

        In May of 2016, the circuit court held a dispositional hearing. During the hearing, the
circuit court heard from multiple service providers who testified regarding petitioner’s failure to
correct the conditions of abuse and neglect. According to one provider, petitioner was not
motivated to correct these issues, as evidenced by the fact that she voluntarily left two treatment
programs after approximately one week. According to this provider, petitioner returned to
                                                 2


substance abuse when she left these programs and had recently been seen with V.K. A service
provider who supervised visitation testified that petitioner never provided for the children during
visits and also refused to change diapers unless directly instructed to do so. Petitioner testified
and indicated that her service providers could not reach her because someone stole her phone.
The circuit court recessed to allow petitioner to submit to a drug screen, but petitioner indicated
that she could not produce a sample. Accordingly, the circuit court noted that it believed this to
be indicative of the fact that petitioner would fail the drug screen. The circuit court found that the
guardian’s previously submitted report succinctly summarized the case and adopted the same in
regard to disposition. The circuit court then terminated petitioner’s parental rights. It is from the
dispositional order that petitioner appeals.

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W.Va. 89, 717 S.E.2d 873 (2011).

       Upon our review, the Court finds no reversible error below. We have previously held that

               “[w]here it appears from the record that the process established by the
       Rules of Procedure for Child Abuse and Neglect Proceedings and related statutes
       for the disposition of cases involving children [alleged] to be abused or neglected
       has been substantially disregarded or frustrated, the resulting order . . . will be
       vacated and the case remanded for compliance with that process and entry of an
       appropriate . . . order.” Syllabus point 5, in part, In re Edward B., 210 W.Va. 621,
       558 S.E.2d 620 (2001).

Syl. Pt. 3, In re Emily G., 224 W.Va. 390, 686 S.E.2d 41 (2009). On appeal, petitioner claims
that the circuit court erred in failing to include specific findings of fact and conclusions of law in
its dispositional order. However, based upon the specific facts of this matter, the Court finds that
the lack of findings of fact and conclusions of law as alleged by petitioner do not constitute a
substantial disregard or frustration of the applicable rules such that vacation of the dispositional
order is required.



                                                  3


         Both West Virginia Code § 49-4-604 and Rule 36 of the Rules of Procedure for Child
Abuse and Neglect Proceedings require the circuit court to set forth a sufficient factual basis for
the termination of a parent’s parental rights. Specifically, West Virginia Code § 49-4-604(b)(6)
predicates termination of a parent’s parental, custodial, and guardianship rights “[u]pon a finding
that there is no reasonable likelihood that the conditions of neglect or abuse can be substantially
corrected in the near future” and that such termination is “necessary for the welfare of the child .
. . .” Similarly, Rule 36(a) of the West Virginia Rules of Procedure for Child Abuse and Neglect
Proceedings requires a circuit court at disposition to “make findings of fact and conclusions of
law, in writing or on the record, as to the appropriate disposition in accordance with the
provisions of W. Va. Code § 49-4-604.” The record on appeal is clear that the evidence below
overwhelmingly supported termination of petitioner’s parental rights.

       Pursuant to West Virginia Code § 49-4-604(c)(1), there is no reasonable likelihood the
conditions of abuse and neglect can be substantially corrected when

       [t]he abusing parent . . . [has] habitually abused or [is] addicted to alcohol,
       controlled substances or drugs, to the extent that proper parenting skills have been
       seriously impaired and the person . . . [has] not responded to or followed through
       the recommended and appropriate treatment which could have improved the
       capacity for adequate parental functioning[.]

The evidence below established that petitioner not only continued to abuse drugs throughout the
proceedings, but she also failed to follow through with the recommended treatment for her
substance abuse issues. Specifically, the DHHR obtained petitioner placement in two separate
drug treatment facilities, but she voluntarily left both facilities without completing treatment.
Thereafter, her whereabouts were unknown for extended periods during the proceedings. As
such, it is clear that there was no reasonable likelihood the conditions of abuse and neglect could
be substantially corrected. Moreover, it is clear that the children’s welfare required termination
of petitioner’s parental rights. According to West Virginia Code § 49-4-604(b)(6), circuit courts
are required to terminate parental rights upon these findings.

       Further, the Court finds no error in regard to petitioner’s argument that the circuit court
should have granted her an additional improvement period. It is important to note that it is
unclear whether petitioner’s claim relates to an extension of her post-adjudicatory improvement
period or an improvement period as disposition, as petitioner cites the standard of proof
necessary for obtaining an extension of an improvement period but also argues that the circuit
court should have granted her “an additional improvement period.” As such, we will address
both possibilities.

        In support of her argument, petitioner alleges that she substantially complied with the
terms of her post-adjudicatory improvement period, as evidenced by her acknowledgment of her
substance abuse, and her participation in hearings and multidisciplinary team meetings. These
facts, however, do not constitute substantial compliance with the terms of her post-adjudicatory
improvement period. Moreover, petitioner’s argument ignores the fact that the main condition of
abuse and neglect, namely her substance abuse, continued unabated during the proceedings.

       We have previously held that
                                                 4


               “[a]t the conclusion of the improvement period, the court shall review the
       performance of the parents in attempting to attain the goals of the improvement
       period and shall, in the court’s discretion, determine whether the conditions of the
       improvement period have been satisfied and whether sufficient improvement has
       been made in the context of all the circumstances of the case to justify the return
       of the child[ren].” Syllabus Point 6, In the Interest of Carlita B., 185 W.Va. 613,
       408 S.E.2d 365 (1991).

Syl. Pt. 4, In re Faith C., 226 W.Va. 188, 699 S.E.2d 730 (2010). Based upon the evidence
below, the Court finds that petitioner failed to make sufficient improvement to justify the return
of the children to her care. In addition to her voluntary exit from two substance abuse treatment
programs, the evidence shows that petitioner indicated she could not provide a sample for a drug
screen when ordered to do so at disposition. As such, it is clear that petitioner also failed to make
sufficient progress in regard to correcting her substance abuse issues such that the circuit court
could return the children to her care.

        Moreover, petitioner was not entitled to an additional improvement period as disposition
because of her continued drug abuse. According to West Virginia Code § 49-4-610(3)(D), a
circuit court may only grant an improvement period as disposition when the parent has already
received an improvement period if the parent “demonstrates that since the initial improvement
period, the [parent] has experienced a substantial change in circumstances.” The record here is
clear that petitioner failed to satisfy this burden. While it is true that petitioner did attend some
hearings and meetings, such attendance does not constitute a substantial change in circumstances
in light of her continued substance abuse. For these reasons, we find that petitioner was not
entitled to an extension to her post-adjudicatory improvement period or an improvement period
as disposition.

       For the foregoing reasons, we find no error in the circuit court’s June 1, 2016, order, and
we hereby affirm the same.
                                                                                        Affirmed.

ISSUED: November 21, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II

DISSENTING:

Justice Robin Jean Davis



                                                 5